Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to applicant's communication of April 25, 2022.  The rejections are stated below.  Claims 1-3, 5-12, and 14-20 are pending and have been examined.

Response to Amendment/Arguments
2. 	Applicant’s amendment and are arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Trading fractional shares is not limited to technology and does not solve a technical problem. Examiner notes that the improvements discussed here are simply to trading fractional shares and does not result in any computer functionality or technical/technology. The courts have indicated mere automation of manual processes may not be sufficient to show an improvement in computer-functionality MPEP 2106.05(a). Forecasting trade orders is not limited to technology and does not solve a technical problem. Computer implementation does not result in any computer functionality or technical/technology improvement. Examiner notes that the improvements discussed here are simply to trading fractional shares and do not result in any computer functionality or technical/technology.




Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trading fractional shares without significantly more. 

5.	In the instant case, claim 1 is directed to a method.
Claim 1 is directed to the abstract idea of “method” which is grouped under Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “method comprising:
receiving, by one or more …, data indicating a trigger event corresponding to a user interaction with a particular entity, wherein the trigger event triggers a market transaction that carried out by the one or more … on behalf of a user; the trigger event comprising a transaction between the user and the particular entity;

determining, by the one or more … and based on the received data, a fractional number of shares of the particular entity to obtain through the market transaction on behalf of the user, wherein the fractional number of shares differs from a whole number of shares;
generating, by a … trained on historical account data for a user account and historical market data, a predicted time as an output;
determining, based on the generated predicted time, a market order time that is after the transaction between the user and the particular entity has occurred, but before the transaction has posted to the user account, wherein the market order time is when a market order will be placed; and
generating based on the determined the fractional number of shares, the market order for the determined fractional number of shares of the particular entity on behalf of the user at the market order time”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one or more processors” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules forecasting trade orders; i.e. processing, applying a filter, and using a model to combine.  When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of trading fractional shares [acquiring order information, presenting the content of the order, and delivering the serving-target article corresponding to the presented content of the order] using computer technology (e.g. “processing unit”. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 

7.	Hence, claim 1 is not patent eligible.  Dependent claims 2-9 do not remedy the deficiencies of claim 1 and stand rejected on the same grounds.

8.	Claims 10-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1-3, 5-12, and 14-20, the Applicant recites a computer readable medium.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.




10.	Claim 1-2, 6, 8-11, 15, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over van Stolk [US Pub No. 2018/0225759 A1] in view of Holland [US Pub No. 2019/0266649 A1].

11.	Regarding claims 1, 10, and 19, van Stolk discloses a method, computer program, and system, comprising:
	receiving, by one or more processors, data indicating a trigger event corresponding to a user interaction with a particular entity, wherein the trigger event triggers a market transaction that is carried out by the one or more processors on behalf of a user, the trigger event comprising a transaction between the user and the particular entity (0033, 0037-0039, 0042, 0072);
determining, by the one or more processors and based on the received data, a fractional number of shares of the particular entity to obtain through the market transaction on behalf of the user, wherein the fractional number of shares differs from a whole number of shares (0033, 0037-0039, 0042, 0072);
generating, based on the determined fractional number of shares, the market order for the determined fractional number of shares of the particular entity on behalf of the user at the market order time (0033, 0037-0039, 0042, 0072).
van Stolk does not disclose however Holland teaches generating, by a machine learning model trained on historical account data for a user account and historical market data, a predicted time as an output (Holland 0033 Figure 3 49, 50, 51).
van Stolk does not disclose however Holland teaches determining, based on the generated predicted time, a market order time that is after the transaction between the user and the particular entity has occurred, but before the transaction has posted to the user account, wherein the market order time is when a market order will be placed (Holland 0033 Figure 3 49, 50, 51).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of van Stolk to include the teachings of Holland.  The rationale to combine the teachings would be for facilitating sales transactions of fractional shares of an asset, goods, services or lot, to a plurality of users.


12.	Regarding claims 2 and 11, van Stolk discloses wherein receiving data indicating a trigger event comprises receiving transaction post data indicating that a transaction between the user and the particular entity has posted to the user account that is indexed to a fractional share account of the user (0033, 0037-0039, 0042, 0072).

13.	Regarding claims 5 and 14, van Stolk does not disclose however Holland teaches determining, based on historical account data for the user, that there is an upcoming recurring transaction between the user and the particular entity; prior to the upcoming recurring transaction (Holland 0033), determining, based on a machine learning model trained on historical account data for the user account and historical market data, a market order time at which the market order will be placed, wherein the market order time is prior to the upcoming recurring transaction between the user and the particular entity (Holland 0033), wherein: generating the market order comprises generating the market order at the determined market order time (Holland 0033).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of van Stolk to include the teachings of Holland.  The rationale to combine the teachings would be for facilitating sales transactions of fractional shares of an asset, goods, services or lot, to a plurality of users.

14.	Regarding claims 6 and 15, van Stolk discloses wherein: receiving data indicating a trigger event comprises receiving data indicating that the user performed a particular user interaction other than a financial transaction (0033, 0037-0039, 0042, 0072).

15.	Regarding claims 8 and 17, van Stolk discloses further comprising:
validating, by the one or more processors and using the data, the trigger event (0033, 0037-0039, 0042, 0072); and
determining, by the one or more processors, that the trigger event has posted to the user's financial institution account (0033, 0037-0039, 0042, 0072),
wherein placing the market order for the determined fractional number of shares of the particular entity is performed in response to the determination that the trigger event has posted (0033, 0037-0039, 0042, 0072).

16.	Regarding claims 9 and 18, van Stolk discloses wherein the trigger event is participation in a program specified by the entity (0033, 0037-0039, 0042, 0072).


Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


18.	Claim 3, 7,12, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over van Stolk [US Pub No. 2018/0225759 A1] in view of Holland [US Pub No. 2019/0266649 A1] and Nolan [US Pub No. 2019/0034920 A1].

19.	Regarding claims 3, 12, and 20, van Stolk does not disclose however Nolan teaches receiving a transaction notice indicating the transaction between the user and the particular entity has occurred, but not yet posted (Nolan 0207);

accessing a mapping of participating entities to user accounts (Nolan 0207);
determining, based on the mapping of the participating entities to the user accounts, whether the particular entity is a participating entity, and whether the user account is linked to the particular entity in the mapping (Nolan 0207);
processing the transaction notice based on the determination of whether the particular entity is a participating entity, and whether the user account is linked to the particular entity in the mapping (Nolan 0207), including:
triggering the market transaction when the determination reveals that the particular entity is a participating entity and that the user account is linked to the particular entity in the mapping (Nolan 0207);
not triggering the market transaction when the determination reveals that the particular entity is not a participating entity or that the user account is not linked to the particular entity in the mapping (Nolan 0207).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of van Stolk to include the teachings of Nolan.  The rationale to combine the teachings would be improved authentication techniques for electronic wallets.

20.	Regarding claims 7 and 16, van Stolk does not disclose however Nolan determining that the particular entity has mapped the particular user interaction to a particular fractional share factor; and determining a performance level corresponding to an amount of the particular user interaction performed by the user (Nolan 0207), wherein determining the fractional number of shares of the particular entity to obtain through the market transaction on behalf of the user comprises determining the fractional number of shares based on a mathematical operation applied to the fractional share factor and the performance level. (Nolan 0207). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of van Stolk to include the teachings of Nolan.  The rationale to combine the teachings would be improved authentication techniques for electronic wallets.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692